           Case          L9-cv-00737-PSG -S Document 49-2 Filed 03/16/20       'age 2 of 4 Page ID #:283



                     1    KAIWEN TSENG(SBN 193756)
                          ktseng tklg-llp.c~om
                     2    CRAI~R. KA~JFMAN(SBN 159458)
                          ckau man tkl -ll .com
                     3    VY ON         U~(S~N 322336)
                          vhsu_ ~tklg-llp.com
                     4    TechKnowledge Law Group LLP
                          100 Marine Parkwa~ y,Suite 200
                     5    Redwood Shores, California 94065
                          Telephone:             650 517-5200                       E-AILED
                     6    Facsimile:             650 226-3133
                     7    Attorn~e~ys for Plaintiff                              ~ ~ ~~
                          CLOUD MICROPHONES,LLC
                     8
                                                                            Document#
                     9
                 10                            UNITED STATES DISTRICT COURT             ~~

                 11                          CENTRAL DISTRICT OF CALIFORNIA

                 12                                   SOUTHERN DIVISION

                13
                14 ~ CLOUD MICROPHONES,LLC,                         Case No. 8:19-CV-737-PSG-KES
                15                      Plaintiff,
                16'                                                 STIPULATED
                                                                    CONSENT JUDGMENT
                17 ~ CATHEDRAL PIPES MICROPHONES,
                18                      Defendant.                  Hon. Philip S. Guiterrez
                19
                20             WI~REAS, the parties hereto have agreed through a Settlement Agreement
                21       dated March 16, 2020 to the entering of a Stipulated Consent Judgment,
                22             IT IS HEREBY STIPULATED by and between Plaintiff Cloud Microphones,
                23       LLC ("Cloud"), through counsel; and Defendant Louis Charles Dickinson, doing
                24       business as Cathedral Pipes Microphones, that the following Final Judgment and
                25       Injunction is entered against Defendant:
                26             IT IS ORDERED,ADJUDGED,AND DECREED THAT:
                27             1.    Plaintiff is an Arizona limited liability company having its principal
                         place of business at 45 W. Ventura Street, Tucson AZ 85705.
TECHKNOWLEDGE
Law Gaoup LLP
 A TTORNEYS AT LAW
                         CASE NO. 8:19-CV-737-PSG-KES                    STIPULATED CONSENT JUDGMENT
 REDWOOD SH~HFti
               Case        L9-cv-00737-PSG _ _~S Document 49-2 Filed 03/16/20         'age 3 of 4 Page ID #:284
r




                       1            2.  Defendant Louis Charles Dickinson is an individual doing business as
                       2    Cathedral Pipes Microphones ("Defendant"), having a principal place of business at
                       3    20300 Sea Circle, Huntington Beach, CA 92646.
                       4            3.       As between the parties herein, United States Patent No.9,167,327("the
                       5 '327 patent") is valid and enforceable.
                       6         4.         As between the parties herein, United State Patent No. 9,888,315 ("the
                       7 '315 patent") is valid and enforceable.
                       8         5.         Defendant admits to infringement ofthe '327 patent and the '315 patent.
                       9         6.         Defendant is    hereby    permanently    enjoined from     production,
                      10   manufacturing, sale, distribution, or participation in the production, manufacturing,
                      11   sale or distribution of any products that are within the scope of the '327 patent and
                      12   the '215 patent, including but not limited to the Durham (which may also be referred
                      13 ' to or known as the Durham MK and/or Durham MKII).
                      14         7.        Plaintiff and Defendant waive their respective right of appeal in
                      15 ~ connection with this Stipulated Consent Judgment.
                      16
                      17         The parties stipulate to entry of this judgment
                      18
                      19 ~ Dated:        March 16, 2020           Respectfully submitted,
                  20                                              By:ls/Kaiwen Tsen~
                  21                                                 Kaiwen Tseng(SBN 193756)
                                                                     ktsen (a~tkl -l~lp.com
                  22                                                 CraigI~. Kaufman(SBN 159458)
                                                                     ckau~fman tklg-llp.com
                  23                                                 TECHKN WLEDGE LAW GROUP LLP
                                                                     100 Marine Parkwa~ y,Suite 200
                  24                                                 Redwood Shores, California 94065
                                                                     Telephone:            650 517-5200
                  25                                                Facsimile:            ~650~ 226-3133

                  26                                              Attorneys for Plaintiff CLOUD
                                                                  MICROPHONES,LLC
                  27

TECHKNOWLEDGE
Law Gaour LLP
A TTORNEYS AT LAW
                           CASE NO.8:19-CV-737-PSG-KES                        STIPULATED CONSENT JUDGMENT
    REDWOOD SHUAF.~
         Case f           a_~~~_nma~_per_   •c   flnr~i ~mcn+ il0_'7   Cilcri fly/1 x/7!1   ~rrc it ofd   Dino Ifl ~•7Q~




                    1
                    2
                    3
                    4
                    5
                    6
                    ~ I
                    8
                    9
               10
               11
                12
                13
                14
                15
                16
                17
                18
                19
               20
               21
                22
               23
                24
                25
                26
                27


T ECHKNOWLEDGE
Law Gxour LLP
 A TTORNEYS AT LAW
                          CASE NO.8:19-CV-737-PSG-KES                               STIPULATED CONSENT JUDGMENT
 REDWOOD SHU4 F.~
